188 F.2d 355
ROSE et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 12539.
United States Court of Appeals Ninth Circuit.
April 12, 1951.
Rehearing Denied May 17, 1951.

George T. Altman, Los Angeles, Cal., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Tax Division, Ellis N. Slack, and S. Dee Hanson, Sp. Assts. to Atty. Gen., Washington, D. C., for respondent.
Before MATHEWS and POPE, Circuit Judges, and FEE, District Judge.
PER CURIAM.


1
Petitioners here seek a review of decisions of the Tax Court which determined deficiencies in their federal income taxes, declared value excess-profits taxes, and excess profits taxes for the years 1938 to 1941 inclusive, and which sustained fraud and negligence penalties asserted by the respondent Commissioner.


2
The matters raised by the briefs and upon the oral argument present nothing but questions of fact. It is sufficient to say that our examination of the record convinces us that the findings of the Tax Court, including the findings of fraud and negligence, are supported by the evidence. Accordingly the decisions of the Tax Court are affirmed.